       Case 6:20-cv-00804-ADA Document 47-13 Filed 02/23/21 Page 1 of 5




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                  EXHIBIT	  12	  
1/25/2021                                                Case 6:20-cv-00804-ADA Document   47-13
                                                                                     BlackBerry        Filed 02/23/21 Page 2 of 5
                                                                                                Ofﬁce Locations




            BlackBerry Oﬃce Locations


                WATERLOO -                                                          WATERLOO -                                               WATERLOO -
               BLACKBERRY A                                                        BLACKBERRY B                                             BLACKBERRY C

                         2300 University Ave. E                                            2200 University Ave. E                                    2240 University Ave. E
                         Waterloo, ON, Canada                                              Waterloo, ON, Canada                                      Waterloo, ON, Canada
                               N2K 0A2                                                           N2K 0A7                                                   N2K 0A9



                      CLICK FOR DIRECTIONS                                               CLICK FOR DIRECTIONS                                      CLICK FOR DIRECTIONS




                 MISSISSAUGA                                                                OTTAWA                                              VANCOUVER

                         4701 Tahoe Blvd.                                                    1001 Farrar Road                                             Units 201
                      Mississauga, ON, Canada                                               Kanata, ON, Canada                                        8331 Eastlake Drive
                             L4W 0B5                                                             K2K 0B3                                                 Burnaby BC



                      CLICK FOR DIRECTIONS                                               CLICK FOR DIRECTIONS                                      CLICK FOR DIRECTIONS




                                 NOVI                                                     TORONTO                                                     HALIFAX

                   25849-57 Meadowbrook Road                                                 Units 701 & 702,                                         15 Western Parkway
                     Marque Corporate Centre                                             40 Eglinton Avenue East,                                     Bedford, NS, Canada
                         Novi, Michigan 48375                                               Toronto, ON, Canada                                              B4B 0V1
                                                                                                 M4P 3A2



                      CLICK FOR DIRECTIONS                                               CLICK FOR DIRECTIONS                                      CLICK FOR DIRECTIONS




                             AUSTIN                                                              CARY                                                   IRVING

                       Suite 410, Domain Seven                                          CentreGreen Two Building                                      5030 Riverside Drive
                        11501 Alterra Parkway                                            4000 CentreGreen Way                                       Irving, TX, United States
                           Austin, TX 78758                                              Cary, NC, United States                                              75039
                                                                                               27513-5774



                      CLICK FOR DIRECTIONS                                               CLICK FOR DIRECTIONS                                      CLICK FOR DIRECTIONS
                                                                      BlackBerry uses cookies to help make our website better. Some of the cookies are necessary for
                                                                      proper functioning of the site, while others are to help us understand how you use it. Read more here
                                                                      about our cookies, and how you can opt out. By continuing to use this site you accept our use of
                                                                      cookies.


https://www.blackberry.com/us/en/company/blackberry-ofﬁce-locations                                                                                                             1/4
1/25/2021                                                Case 6:20-cv-00804-ADA Document   47-13
                                                                                     BlackBerry        Filed 02/23/21 Page 3 of 5
                                                                                                Ofﬁce Locations



                    SAN RAMON                                                            SAN DIEGO                                                    SUNRISE

                           Suite 400                                                     10431 Wateridge Circle                              1560 Sawgrass Corporate Parkway
                        3001 Bishop Drive                                                       Suite 100                                                 4th Floor
                   San Ramon, CA, United States                                        San Diego, CA, United States                              Sunrise, FL, United States
                             94583                                                                92121                                                    33323




                      CLICK FOR DIRECTIONS                                               CLICK FOR DIRECTIONS                                      CLICK FOR DIRECTIONS




                        BELLEVUE                                                         NEW YORK                                                ARLINGTON

                            3350 161St Ave SE                                             440 Park Avenue South                                              Suite 230
                     Bellevue, WA, United States                                       New York, NY, United States                                    1776 Wilson Blvd.
                                98008                                                            10016                                           Arlington, VA, United States
                                                                                                                                                         22209-2515



                      CLICK FOR DIRECTIONS                                               CLICK FOR DIRECTIONS                                      CLICK FOR DIRECTIONS




                       MARTINEZ                                                                IRVINE                                              PORTLAND

                          Suites 400 & 600                                                Suites. 600, 700, 800                              Suite 750, One World Trade Center
                          837 Arnold Drive                                                900, 1000, and 1100                                        121 SW Salmon St.
                     Martinez, CA, United States                                        400 Spectrum Center Drive                                     Portland, Oregon
                            94553-6627                                                       Irvine, CA 92618



                      CLICK FOR DIRECTIONS                                               CLICK FOR DIRECTIONS                                      CLICK FOR DIRECTIONS




                           RESTON                                                       MOUNTAIN                                                        TOKYO
                                                                                          VIEW
                           Units 676 & 677                                                                                                      14F Akasaka 1-Chome Center
                             MakeOﬃces                                                                                                                    Building
                         12110 Sunset Hills Rd                                                Suite 300 & 1st Fl                                 1-11-30 Akasaka, Minato-ku
                             Reston VA 20190                                              331 Fairchild Drive                                       Tokyo, Japan 107-0052
                                                                                    Mountain View, CA, United States
                                                                                                 94043-2200



                      CLICK FOR DIRECTIONS                                               CLICK FOR DIRECTIONS                                      CLICK FOR DIRECTIONS




                  MAIDENHEAD                                                                LONDON                                          KIDDERMINSTE
                                                                      BlackBerry uses cookies to help make our website better. Some of the cookies are necessary for
                                                                      proper functioning of the site, while others are to help us understand how you use it. Read more here

                                                                                                                                                  R
                                                                      about our cookies, and how you can opt out. By continuing to use this site you accept our use of
                                                                      cookies.


https://www.blackberry.com/us/en/company/blackberry-ofﬁce-locations                                                                                                              2/4
1/25/2021                                                Case 6:20-cv-00804-ADA Document   47-13
                                                                                     BlackBerry        Filed 02/23/21 Page 4 of 5
                                                                                                Ofﬁce Locations

                              Ground Floor                                                   Brettenham House
                           The Pearce Building                                                Lancaster Place
                                                                                                                                               Foley Business Park, Encription
                             West Street                                                    London, WC2E 7EN
                                                                                                                                                              House,
                         Maidenhead, Berkshire
                                                                                                                                                          Foley Dr
                                    SL6 1RL
                                                                                                                                                   Kidderminster DY11 7PG
                                                                                                                                                                UK




                      CLICK FOR DIRECTIONS                                               CLICK FOR DIRECTIONS                                     CLICK FOR DIRECTIONS




                                PARIS                                                         BLACKBERRY                                              DUSSELDORF -
                                                                                       DEUTSCHLAND GmbH                                         HEINRICHSTRASSE 155

                          12 avenue de l'Arche
                                 Courbevoie                                                  Andreas Quartier                                      North-Rhine Westphalia
                                   France                                                    Ratinger Strasse 9                                  Düsseldorf, Germany, 40239
                                                                                             40213 Duesseldorf
                                                                                                 Germany



                      CLICK FOR DIRECTIONS                                               CLICK FOR DIRECTIONS                                     CLICK FOR DIRECTIONS




                   AMSTERDAM                                                              HANOVER                                                     MUNICH

                              White Point                                                    Am Listholze 76                                              Units 40-42
                          Laarderhoogtweg 25                                             30177 Hanover, Germany                                       Konrad-Zuse-Platz 8
                                 Amsterdam                                                                                                               81829 Munich
                                    1101 EB



                      CLICK FOR DIRECTIONS                                               CLICK FOR DIRECTIONS                                     CLICK FOR DIRECTIONS




                          IRELAND                                                            SYDNEY                                                      NOIDA

                                Second Floor                                      Three International Towers, Unit 82,                              Tower 1, Okaya Centre
                        89/90 South Mall, Cork                                      Level 24, 300 Barangaroo Avenue                                Plot No. B-5, Sector-62
                                                                                           Sydney, NSW, 2000                                  Unit No.9,10,11 and 12, 6th Floor
                                                                                                                                                      Noida, India 201301



                      CLICK FOR DIRECTIONS                                               CLICK FOR DIRECTIONS                                     CLICK FOR DIRECTIONS




                               DUBAI                                                           SEOUL                                            HONG KONG

                                  DIC Bldg 5                                         10/F, Kyobo Securities Building                                    The Lee Gardens
                            1st Floor, Unit 118                                    Uisadang-daero
                                                                      BlackBerry uses                   97, Yongdungpo-gu
                                                                                       cookies to help make    our website better. Some of the cookies are33   Hysan for
                                                                                                                                                           necessary  Avenue
                                 500604                               proper functioning of Seoul,
                                                                                            the site, Korea
                                                                                                      while others are to help us understand how you useCauseway
                                                                                                              150-737                                     it. Read moreBay,
                                                                                                                                                                        hereHK
                                                                      about our cookies, and how you can opt out. By continuing to use this site you accept our use of
                                  Dubai, UAE                          cookies.


https://www.blackberry.com/us/en/company/blackberry-ofﬁce-locations                                                                                                               3/4
1/25/2021                                                Case 6:20-cv-00804-ADA Document   47-13
                                                                                     BlackBerry        Filed 02/23/21 Page 5 of 5
                                                                                                Ofﬁce Locations



                      CLICK FOR DIRECTIONS
                                                                                         CLICK FOR DIRECTIONS                                      CLICK FOR DIRECTIONS




                            BEIJING                                                      SHANGHAI                                                SINGAPORE

                          Unit 54, 5/F, Tower C                                                 Shanghai IFC                                             47 Scotts Road
                         Lei Shing Hong Plaza                                        Tower II, Level 8, 8 Century Ave                           Oﬃce #09-00 Goldbell Towers
                         No. 8 Wangjing Street                                         Pudong, Shanghai, 200120                                     Singapore, 228233
                      Chaoyang District, Beijing



                      CLICK FOR DIRECTIONS                                               CLICK FOR DIRECTIONS                                      CLICK FOR DIRECTIONS




                                                                      BlackBerry uses cookies to help make our website better. Some of the cookies are necessary for
                                                                      proper functioning of the site, while others are to help us understand how you use it. Read more here
                                                                      about our cookies, and how you can opt out. By continuing to use this site you accept our use of
                                                                      cookies.


https://www.blackberry.com/us/en/company/blackberry-ofﬁce-locations                                                                                                           4/4
